Citation Nr: 1008791	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of the left ulna, with instability, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2008 rating 
decision, by the Muskogee, Oklahoma, Regional Office (RO), 
which denied the Veteran's claim for an increased rating for 
postoperative residuals of the left ulna with instability.  
He perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in response to the statement of the 
case (SOC), issued in February 2009, the Veteran submitted a 
statement in lieu of the VA Form 9 in April 2009.  However, 
in July 2009, the Veteran filed an Appeal to the Board of 
Veterans' Appeals (VA Form 9), wherein he requested a Board 
videoconference hearing at the RO before a Veterans Law 
Judge.  There is no indication that the Veteran was afforded 
a hearing before the Board or that he withdrew his hearing 
request.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  The 
Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) 
(West 2002 & Supp. 2009).  In light of the Veteran's request, 
and since the RO schedules hearings before the Board at the 
RO, a remand of this matter to the RO is warranted.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the Veteran for a 
Video Hearing.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2009).  

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the Veteran or his representative until further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


